Exhibit 10.17
Employment Agreement
This Agreement is entered into as of December 30, 2008, by and between Daniel
Rizer (the “Executive”) and Synchronoss Technologies, Inc., a Delaware
corporation (the “Company”). Executive and the Company agree that the Employment
Agreement dated as of November 21, 2008 between the Company and the Executive
shall be terminated as of December 31, 2008.
1. Duties and Scope of Employment.
(a) Position. For the term of his employment under this Agreement (the
“Employment”), the Company agrees to employ the Executive in the position of
Executive Vice President of Business Development. The Executive shall report to
the Company’s President or Chief Executive Officer.
(b) Obligations to the Company. During his Employment, the Executive (i) shall
devote his full business efforts and time to the Company, (ii) shall not engage
in any other employment, consulting or other business activity that would create
a conflict of interest with the Company, (iii) shall not assist any person or
entity in competing with the Company or in preparing to compete with the Company
and (iv) shall comply with the Company’s policies and rules, as they may be in
effect from time to time.
(c) No Conflicting Obligations. The Executive represents and warrants to the
Company that he is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with his obligations under this Agreement. The
Executive represents and warrants that he will not use or disclose, in
connection with his Employment, any trade secrets or other proprietary
information or intellectual property in which the Executive or any other person
has any right, title or interest and that his Employment will not infringe or
violate the rights of any other person. The Executive represents and warrants to
the Company that he has returned all property and confidential information
belonging to any prior employer.
(d) Commencement Date. The Executive previously commenced full-time Employment.
This Agreement shall govern the terms of Executive’s Employment effective as of
January 1, 2009 (the “Commencement Date”) through the Term.
2. Compensation
(a) Salary. The Company shall pay the Executive as compensation for his services
a base salary at a gross annual rate of not less than $275,000. Such salary
shall be payable in accordance with the Company’s standard payroll procedures.
(The annual compensation specified in this Subsection (a), together with any
increases in such compensation that the Company may grant from time to time, is
referred to in this Agreement as “Base Salary.”).

 

 



--------------------------------------------------------------------------------



 



(b) Incentive Bonuses. The Executive shall be eligible for an annual incentive
bonus with a target amount equal to 50% of his Base Salary (the “Target Bonus”).
The Executive’s bonus (if any) shall be awarded based on criteria established by
the Company’s Board of Directors (the “Board”) or its Compensation Committee.
The determinations of the Board or its Compensation Committee with respect to
such bonus shall be final and binding. The Executive shall not be entitled to an
incentive bonus if he is not employed by the Company on the last day of the
fiscal year for which such bonus is payable.
3. Vacation and Employee Benefits. During his Employment, the Executive shall be
eligible for paid vacations in accordance with the Company’s vacation policy, as
it may be amended from time to time, with a minimum of 20 vacation days per
year. During his Employment, the Executive shall be eligible to participate in
the employee benefit plans maintained by the Company, subject in each case to
the generally applicable terms and conditions of the plan in question and to the
determinations of any person or committee administering such plan.
4. Business Expenses. During his Employment, the Executive shall be authorized
to incur necessary and reasonable travel, entertainment and other business
expenses in connection with his duties hereunder. The Company shall reimburse
the Executive for such expenses upon presentation of an itemized account and
appropriate supporting documentation, all in accordance with the Company’s
generally applicable policies.
5. Term of Employment.
(a) Employment Term. The Company hereby employs Executive to render services to
the Company in the position and with the duties and responsibilities described
in Section 1 for the period commencing on the Commencement Date and ending upon
the earlier of (i) three (3) years from such date, and (ii) the date Executive’s
Employment is terminated in accordance with Subsection 5(b) through the Term.
After the initial three-year term of this Agreement Executive’s Employment shall
be “at will” and either Executive or the Company shall be entitled to terminate
Executive’s Employment at any time and for any reason, with or without cause.
However, this Agreement will not govern the terms of Executive’s employment
after the Term.
(b) Termination of Employment. The Company may terminate the Executive’s
Employment at any time and for any reason (or no reason), and with or without
Cause (as defined below), by giving the Executive 30 days’ advance notice in
writing. The Executive may terminate his Employment by giving the Company
30 days’ advance notice in writing. The Executive’s Employment shall terminate
automatically in the event of his death. The termination of the Executive’s
Employment shall not limit or otherwise affect his obligations under Section 7.
(c) Rights Upon Termination. Upon Executive’s voluntary termination of
Employment or the Company’s termination of Executive’s Employment for Cause,
Executive shall only be entitled to the compensation, benefits and
reimbursements described in Sections 1 2, and 3 for the period preceding the
effective date of the termination and no other benefits. Upon the Company’s
termination of Executive’s Employment other than for Cause, Executive shall only
be entitled to the compensation, benefits and reimbursements described in
Sections 1, 2, and 3 for the period preceding the effective date of the
termination and the severance pay benefits described in Section 6. The payments
under this Agreement shall fully discharge all responsibilities of the Company
to Executive. This Agreement shall terminate when all obligations of the parties
hereunder have been satisfied.

 

2



--------------------------------------------------------------------------------



 



(d) Rights Upon Death or Disability. If Executive’s Employment ends due to
death, Executive’s estate shall be entitled to receive an amount equal to his
target bonus for the fiscal year in which his death occurred, prorated based on
the number of days he was employed by the Company during that fiscal year. If
Executive’s Employment ends due to Permanent Disability (as such term is defined
below), Executive shall be entitled to receive an amount equal to his Target
Bonus for the fiscal year in which his Employment ended, prorated based on the
number of days he was employed by the Company during that fiscal year. and the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) benefits described in
the next sentence. If Executive or his personal representative elects to
continue health insurance coverage under COBRA for Executive and his dependents
following the termination of his Employment due to Permanent Disability, then
the Company will pay the monthly premium under COBRA until the earliest of
(a) the close of the 24-month period following the termination of his
Employment, (b) the expiration of his continuation coverage under COBRA or
(c) the date he becomes eligible for substantially equivalent health insurance
coverage in connection with new employment
6. Termination Benefits.
(a) Preconditions. Any other provision of this Agreement notwithstanding,
Subsections (b) and (c) below shall not apply unless the Executive:
(i) Has executed a general release of all claims (substantially in the form
attached hereto as Exhibit A) (the “Release”);
(ii) Has returned all property of the Company in the Executive’s possession; and
(iii) If requested by the Board, has resigned as a member of the Board and as a
member of the boards of directors of all subsidiaries of the Company, to the
extent applicable.
The Executive must execute and return the Release within the period of time set
forth in the Release.
(b) Severance Pay in the Absence of a Change in Control. If, during the term of
this Agreement and prior to the occurrence of a Change in Control or more than
12 months following a Change in Control, the Company terminates the Executive’s
Employment with the Company for a reason other than Cause or Permanent
Disability and a Separation occurs (as such terms are defined below), then the
Company shall pay the Executive a lump sum severance payment equal to (i) one
and one-half times his Base Salary in effect at the time of the termination of
Employment and (ii) his average annual bonus based on the actual amounts
received in the immediately preceding two years. If, during the term of this
Agreement and prior to the occurrence of a Change in Control or more than
12 months following a Change in Control, Executive resigns his Employment for
Good Reason and a Separation occurs (as such term is defined below), then the
Company shall pay the Executive a lump sum

 

3



--------------------------------------------------------------------------------



 



severance payment equal to (i) one times his Base Salary in effect at the time
of the termination of Employment and (ii) his average annual bonus based on the
actual amounts received in the immediately preceding two years. Notwithstanding
anything herein to the contrary, in the event that the Executive Employment is
terminated for a reason other than Cause or Permanent Disability or the
Executive resigns his Employment for Good Reason under this subsection
(b) within the initial two years of this Agreement, then in lieu of using the
average bonus received in the immediately preceding two years for the above
calculation, such calculation shall use his Target Bonus Amount if such
termination under this Subsection (b) occurs in the first year of the Agreement
and the actual bonus the Executive received during the initial year of the
Agreement if such termination under this Subsection (b) occurs in the second
year of the Agreement. However, the amount of the severance payment under this
Subsection (b) shall be reduced by the amount of any severance pay or pay in
lieu of notice that the Executive receives from the Company under a federal or
state statute (including, without limitation, the Worker Adjustment and
Retraining Notification Act).
(c) Severance Pay in Connection with a Change in Control. If, during the term of
this Agreement and within 12 months following a Change in Control, the Company
terminates the Executive’s Employment with the Company for a reason other than
Cause or Permanent Disability or the Executive resigns his Employment for Good
Reason and a Separation occurs, then the Company shall pay the Executive a lump
sum severance payment equal to two times his Base Salary in effect at the time
of the termination of Employment plus two times the Executive’s average bonus
received in the immediately preceding two years. Notwithstanding anything herein
to the contrary, in the event that the Executive is terminated or resigns his
Employment for Good Reason under this subsection (b) within the initial two
years of this Agreement, then in lieu of using the average bonus received in the
immediately preceding two years for the above calculation, such calculation
shall use his Target Bonus Amount if such termination under this Subsection
(b) occurs in the first year of the Agreement and the actual bonus the Executive
received during the initial year of the Agreement if such termination under this
Subsection (b) occurs in the second year of the Agreement. However, the amount
of the severance payment under this Subsection (c) shall be reduced by the
amount of any severance pay or pay in lieu of notice that the Executive receives
from the Company under a federal or state statute (including, without
limitation, the Worker Adjustment and Retraining Notification Act).
(d) Parachute Taxes. If amounts paid or payable or distributed or distributable
pursuant to the terms of this Agreement (the “Total Payments”) would be subject
to the excise tax imposed by section 4999 of the Code, and the regulations
thereunder or any interest or penalties with respect to such excise tax (such
excise tax and any such interest or penalties are collectively referred to as
the “Excise Tax”), then the Total Payments shall be reduced to ensure that the
Total Payments are not subject to Excise Tax. In determining whether to cap the
Total Payments, compensation or other amounts that the Executive is entitled to
receive other than pursuant to this Agreement shall be disregarded. All
determinations and calculations required to be made under this provision will be
made by an independent accounting firm selected by Executive from among the
largest eight accounting firms in the United States (the “Accounting Firm”). If
the Accounting Firm determines that the Total Payments are to be reduced under
the preceding sentences, then the Company will promptly give Executive notice to
that effect and a copy of the detailed calculation thereof. If a reduction in
payments or benefits constituting “parachute payments” is necessary so that the
Total Payments equal the reduced amount determined by the Accounting Firm, then
the reduction shall occur in the following order: (1) reduction of cash
severance payments and (2) reduction of other benefits paid to the Executive
under this Agreement. All determinations made by the Accounting Firm under this
Subsection 6(d) shall be binding upon the Company and the Executive and shall be
made within 10 business days of the date when an amount becomes payable or
transferable. As promptly as practicable following such determination, the
Company shall pay or transfer to or for the benefit of the Executive such
amounts as are then due to him. The fees of the Accounting Firm shall be paid by
the Company.

 

4



--------------------------------------------------------------------------------



 



(e) Definition of “Cause.” For all purposes under this Agreement, “Cause” shall
mean:
(i) An unauthorized use or disclosure by the Executive of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company;
(ii) A material breach by the Executive of any material agreement between the
Executive and the Company;
(iii) A material failure by the Executive to comply with the Company’s written
policies or rules;
(iv) The Executive’s conviction of, or plea of “guilty” or “no contest” to, a
felony under the laws of the United States or any State thereof;
(v) The Executive’s gross negligence or willful misconduct which causes material
harm to the Company;
(vi) A continued failure by the Executive to perform reasonably assigned duties
after receiving written notification of such failure from the Board; or
(vii) A failure by the Executive to cooperate in good faith with a governmental
or internal investigation of the Company or its directors, officers or
employees, if the Company has requested the Executive’s cooperation
(f) Definition of “Code.” For all purposes under this Agreement, “Code” means
the Internal Revenue Code of 1986, as amended.
(g) Definition of “Good Reason.” For all purposes under this Agreement, “Good
Reason” exists upon:
(i) a change in the Executive’s position with the Company that materially
reduces his level of authority or responsibility;
(ii) a reduction in the Executive’s base salary by more than 10% unless pursuant
to a Company-wide salary reduction affecting all Executives proportionately;

 

5



--------------------------------------------------------------------------------



 



(iii) relocation of the Executive’s principal workplace by more than 50 miles;
(iv) a substantial reduction, without good business reasons, of the facilities
and perquisites (including office space and location) available to the Executive
immediately prior to such reduction; or
(v) a material reduction in the kind or level of employee benefits to which the
Executive is entitled immediately prior to such reduction with the result that
the Executive’s overall benefits package is significantly reduced, unless such
reduction is made in connection with a reduction in the kind or level of
employee benefits of employees of the Company generally.
A condition shall not be considered “Good Reason” unless the Executive gives the
Company written notice of such condition within 90 days after such condition
comes into existence and the Company fails to remedy such condition within
30 days after receiving the Executive’s written notice. In addition, the
Executive’s resignation must occur within 12 months after the condition comes
into existence.
(h) Definition of “Permanent Disability.” For all purposes under this Agreement,
“Permanent Disability” shall mean the Executive’s inability to perform the
essential functions of the Executive’s position, with or without reasonable
accommodation, for a period of at least 120 consecutive days because of a
physical or mental impairment.
(i) Commencement of Severance Payments. Payment of the severance pay provided
for under this Agreement will be made on the first regularly scheduled payroll
date that occurs on or after 45 days after the Executive’s Separation, but only
if the Executive has complied with the release and other preconditions set forth
in Subsection (a) (to the extent applicable). If the Company determines that the
Executive is a “specified employee” under Section 409A(a)(2)(B)(i) of the Code
and the regulations thereunder at the time of his Separation, then (i) the
severance payments under Section 6, to the extent not exempt from Section 409A
of the Code, shall be paid during the seventh month after the Executive’s
Separation and (ii) the amounts that otherwise would have been paid during the
first six months following the Executive’s Separation shall be paid in a lump
sum when such payments commence.
(j) Definition of “Separation”. For all purposes under this Employment
Agreement, “Separation” means a “separation from service,” as defined in the
regulations under Section 409A of the Code.
7. Non-Solicitation and Non-Disclosure.
(a) Non-Solicitation. During the period commencing on the date of this Agreement
and continuing until the second anniversary of the date the Executive’s
Employment terminated for any reason, the Executive shall not directly or
indirectly, personally or through others, solicit or attempt to solicit (on the
Executive’s own behalf or on behalf of any other person or entity) either
(i) the employment of any employee or consultant of the Company or any of the
Company’s affiliates or (ii) the business of any customer of the Company or any
of the Company’s affiliates in a manner that could constitute engaging in sale
of goods or services in or for a Restricted Business (as defined below) or
otherwise interferes with Company’s relationship with such customer.

 

6



--------------------------------------------------------------------------------



 



(b) Non-Competition. As one of the Company’s executive and management personnel
and officer, Executive has obtained extensive and valuable knowledge and
confidential information concerning the business of the Company, including
certain trade secrets the Company wishes to protect. Executive further
acknowledges that during his Employment he will have access to and knowledge of
Proprietary Information (as defined below). To protect the Company’s Proprietary
Information, Executives agrees that during his Employment with the Company,
whether full-time or half-time and for a period of 24 months after his last day
of Employment with the Company, he will not directly or indirectly engage in
(whether as an employee, consultant, proprietor, partner, director or
otherwise), or have any ownership interest in, or participate in the financing,
operation, management or control of, any person, firm, corporation or business
that engages in a “Restricted Business” in a “Restricted Territory” as defined
below. It is agreed that ownership of (i) no more than one percent (1%) of the
outstanding voting stock of a publicly traded corporation, or (ii) any stock he
presently owns shall not constitute a violation of this provision.
(c) Definitions. The term “Proprietary Information” shall mean any and all
confidential and/or proprietary knowledge, data or information of the Company.
By way of illustration but not limitation, Proprietary Information includes
(a) trade secrets, inventions, mask works, ideas, processes, formulas, source
and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques; and
(b) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers; and (c)
information regarding the skills and compensation of other employees of the
Company. “Restricted Business” shall mean the design, development, marketing or
sales of software, or any other process, system, product, or service marketed,
sold or under development by the Company at the time Executive’s Employment with
the Company ends. “Restricted Territory” shall mean any state, county, or
locality in the United States in which the Company conducts business.
(d) Reasonable. Executive agrees and acknowledges that the time limitation on
the restrictions in this Section 7, combined with the geographic scope, is
reasonable. Executive also acknowledges and agrees that this provision is
reasonably necessary for the protection of Proprietary Information, that through
his Employment he shall receive adequate consideration for any loss of
opportunity associated with the provisions herein, and that these provisions
provide a reasonable way of protecting the Company’s business value which will
be imparted to him. If any restriction set forth in this Section 7 is found by
any court of competent jurisdiction to be unenforceable because it extends for
too long a period of time or over too great a range of activities or in too
broad a geographic area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.
(e) Non-Disclosure. The Executive has entered into a Proprietary Information and
Inventions Agreement with the Company, which is incorporated herein by this
reference.

 

7



--------------------------------------------------------------------------------



 



8. Successors.
(a) Company’s Successors. This Agreement shall be binding upon any successor
(whether direct or indirect and whether by purchase, lease, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company’s business and/or assets. For all purposes under this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which becomes bound by this Agreement.
(b) Employee’s Successors. This Agreement and all rights of the Executive
hereunder shall inure to the benefit of, and be enforceable by, the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
9. Miscellaneous Provisions.
(a) Notice. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered, when delivered by FedEx with delivery charges prepaid, or when mailed
by U.S. registered or certified mail, return receipt requested and postage
prepaid. In the case of the Executive, mailed notices shall be addressed to him
at the home address that he most recently communicated to the Company in
writing. In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.
(b) Modifications and Waivers. No provision of this Agreement shall be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by the Executive and by an authorized officer of the
Company (other than the Executive). No waiver by either party of any breach of,
or of compliance with, any condition or provision of this Agreement by the other
party shall be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
(c) Whole Agreement. No other agreements, representations or understandings
(whether oral or written and whether express or implied) that are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof. This Agreement and the Proprietary
Information and Inventions Agreement contain the entire understanding of the
parties with respect to the subject matter hereof.
(d) Taxes. All payments made under this Agreement shall be subject to reduction
to reflect taxes or other charges required to be withheld by law. The Company
shall not have a duty to design its compensation policies in a manner that
minimizes the Executive’s tax liabilities, and the Executive shall not make any
claim against the Company or the Board related to tax liabilities arising from
the Executive’s compensation.

 

8



--------------------------------------------------------------------------------



 



(e) Choice of Law and Severability. This Agreement shall be interpreted in
accordance with the laws of the State of New Jersey (except their provisions
governing the choice of law). If any provision of this Agreement becomes or is
deemed invalid, illegal or unenforceable in any applicable jurisdiction by
reason of the scope, extent or duration of its coverage, then such provision
shall be deemed amended to the minimum extent necessary to conform to applicable
law so as to be valid and enforceable or, if such provision cannot be so amended
without materially altering the intention of the parties, then such provision
shall be stricken and the remainder of this Agreement shall continue in full
force and effect. If any provision of this Agreement is rendered illegal by any
present or future statute, law, ordinance or regulation (collectively the
“Law”), then such provision shall be curtailed or limited only to the minimum
extent necessary to bring such provision into compliance with the Law. All the
other terms and provisions of this Agreement shall continue in full force and
effect without impairment or limitation.
(f) No Assignment. This Agreement and all rights and obligations of the
Executive hereunder are personal to the Executive and may not be transferred or
assigned by the Executive at any time. The Company may assign its rights under
this Agreement to any entity that assumes the Company’s obligations hereunder in
connection with any sale or transfer of all or a substantial portion of the
Company’s assets to such entity.
(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.

                       
 
  Daniel Rizer    
 
                Synchronoss Technologies, Inc.      
 
  By        
 
   
 
Stephen G. Waldis
President and Chief Executive Officer    

 

9